EXHIBIT 10.1 

 

COCA-COLA ENTERPRISES INC.

 

STOCK DEFERRAL PLAN

 

(As Amended and Restated Effective January 1, 2005)



--------------------------------------------------------------------------------

ARTICLE I

PURPOSE

 

1.1. Purpose. The purpose of the Coca-Cola Enterprises Inc. Stock Deferral Plan
is to provide a select group of management and highly compensated employees
enhanced retirement security under a nonqualified retirement plan that provides
for the following:

 

  (a) Accounting for and distribution of deferrals of stock awards granted under
the Company's Restricted Stock Program,

 

  (b) Accounting for awards of Stock Units granted by the Committee before
April 1, 2004, and

 

  (c) Accounting for and distribution of deferrals of stock otherwise issuable
upon the exercise of stock options granted under the Company's Stock Option
Program.

 

1.2. Effective Date. This amendment and restatement of this Plan is effective
January 1, 2005.

 

1.3. Background. This Plan was established effective July 1, 1998. The
Restricted Stock Deferral Plan was established January 1, 2001 and restated
January 1, 2002. As of April 1, 2004, the Restricted Stock Deferral Plan was
merged into this Plan. Elections made and accounts established under these prior
plans shall be treated in all respects having been made under this Plan. As of
January 1, 2005, the Plan no longer permits any new deferrals. It is intended
that Account accruals relating to Restricted Stock and Option deferrals shall be
subject to the requirements of Code Section 409A, but that accruals relating to
Deferred Stock Awards shall be "grandfathered" and not subject to Code
Section 409A.

 

1.4. Shares Distributable Under the Plan. The stock to be distributed under the
Plan shall be shares of common stock, $1 par value, of the Company (the
"Stock"). The Stock shall be made available from shares of Stock held by the
Company in its treasury.

 

ARTICLE II

DEFINITIONS

 

2.1. "Account" means a Participant's interest under the Plan. Each Account shall
be composed of a Share Unit Account and a Cash Credit Account. A Participant's
Account shall be reflected as a book reserve entry in the Company's accounting
records.

 

2.2. "Beneficiary" means the person or persons last designated by a Participant,
in writing, as entitled to receive such Participant's interest under the Plan in
the event of his or her death. If all designated Beneficiaries predecease the
Participant or the Participant fails to designate a Beneficiary, the Beneficiary
shall be the estate of the Participant. Notwithstanding the foregoing, if the
Participant designates his or her spouse as a Beneficiary, such designation will
be void upon the divorce of the Participant and the former spouse unless, or
until, the Participant again designates the former spouse as a Beneficiary.

 

2.3. "Cash Credit" means the unit for measuring the value of any fractional
Profit Shares deferred under the Plan and the value of Hypothetical Dividends
and Interest Credits.

 

2.4. "Cash Credit Account" means the account under which a Participant's Cash
Credits are recorded.

 

2.5. "Cash Credits Conversion Date" means the first full trading day of each
calendar year on the New York Stock Exchange occurring before April 1, 2004.
There shall be no conversions of Cash Credits to Share Units under this Plan on
or after April 1, 2004.

 

2.6. "Code" means the Internal Revenue Code of 1986, as amended.

 

2.7. "Committee" means the Compensation Committee of the board of directors of
the Company, who shall administer the Plan as provided in Article VIII.

 

2.8. "Company" means Coca-Cola Enterprises Inc., a Delaware corporation.

 

2.9. "Deferral Date" means the date on which an Eligible Grantee or Eligible
Optionee makes an effective Deferral Election.

 

2.10. "Deferral Election" means a Restricted Stock Deferral Election or a Stock
Option Deferral Election.

 

2.11. "Deferred Stock Award" means a grant of Share Units made before April 1,
2004, which Share Units shall be subject to the vesting and distribution terms
specified in the Deferred Stock Award Document.

 

2.12. "Deferred Stock Award Cash Credit Account" means the Cash Credit Account
relating to a Deferred Stock Award, as provided under Section 6.2(b).

 

2.13. "Deferred Stock Award Document" means the document under which the Company
has notified the Participant of an award of Share Units made before April 1,
2004, and which contains the vesting and distribution terms applicable to those
Share Units.

 

2.14. "Deferred Stock Award Share Unit Account" means the Share Unit Account
relating to a Deferred Stock Award, as provided under Section 6.1(b).

 

2.15. "Employee" means a common-law employee of the Company or a Subsidiary. For
purposes of this Plan, a Subsidiary is a company in which the Company owns,
directly or indirectly, at least 20% of the voting stock or capital.

 

2.16. "Eligible Grantee" means an Employee who is determined to be eligible for
participation in the Plan by the Committee, with respect to a deferral of the
receipt of Restricted Stock.

 

2.17. "Eligible Optionee" means an individual who holds an Option who, at the
time of making a Deferral Election, is an Employee of the Company or Subsidiary
and who is determined to be eligible for participation in the Plan by the
Committee.

 

2.18. "Exercise Date" means the date on which an exercise of any Option that is
the subject of a Deferral Election is effected by the Company, which date shall
be specified by the Participant in the Deferral Election. In the event the
Exercise Date specified by the Participant is not a trading day on the  New York
Stock Exchange, the Exercise Date will be the immediately preceding date that is
a trading date.

 

2.19. "Fair Market Value" means the average of the high and low trading prices
on a given trading date, as reported on the New York Stock Exchange Composite
Transactions listing.

 

2.20. "Hypothetical Dividends" means an amount to be credited to a Participant's
Cash Credit Account, which amount is equal to the dividends paid on the Stock,
determined as if the Share Units credited to a Participant's Share Unit Account
were shares of Stock on the record date of any such dividend.

 

2.21. "Interest Credit" means an amount, calculated as described in
Section 6.2(d) and based on the annual rate equivalent to the weighted average
prime lending rate of SunTrust Bank, Atlanta for the relevant year or portion of
the year.

 

2.22. "Option" means any option to purchase shares of Stock (i) that was granted
to the Optionee under the Company's Stock Option Program and (ii) that will, by
its terms, expire as of a date that is not more than three years after the date
on which the relevant Deferral Election is received by the Company.

 

2.23. "Participant" means any Eligible Grantee or Eligible Optionee who has made
a Deferral Election or who has received a Deferred Stock Award. An individual or
former Employee who has an interest under the Plan shall also be considered a
Participant, even though such individual is, for any particular Plan Year,
ineligible to make a Deferral Election.

 

2.24. "Plan" means the Coca-Cola Enterprises Inc. Stock Deferral Plan, as it may
be amended from time to time.

 

2.25. "Profit Shares" means the number of shares of Stock the Participant would
otherwise be eligible to receive upon the Participant's exercise of an Option by
delivering the exercise price in shares of Stock. Specifically, the number of
Profit Shares received upon such an exercise equals the difference between the
number of shares subject to an Option and the number of shares that, in the
aggregate, have a Total Market Value equal to the exercise price of an Option.
Any amount realized upon such an exercise that would not represent a whole share
of Stock is described herein as a fractional Profit Share.

 

2.26. "Restricted Stock" means any shares of Stock that are subject to
restrictions on their transfer.

 

2.27 "Restricted Stock Award" means a grant of Restricted Stock under the
Company's Restricted Stock Program which is held by an Eligible Grantee and
which has restrictions that will not lapse within six months of the date on
which the relevant Deferral Election is received by the Company.

 

2.28. "Restricted Stock Award Document" means the document under which the
Company notifies the Participant of an award of Restricted Stock and the terms
under which the restrictions will lapse.

 

2.29. "Restricted Stock Cash Credit Account" means the Cash Credit Account
relating to a Restricted Stock Deferral Election, as provided under
Section 6.2(a).

 

2.30. "Restricted Stock Deferral Election" means a Participant's election to
defer the receipt of Stock that would otherwise become fully transferable to the
Participant at a future date under the terms of the grant of Restricted Stock,
pursuant to Article III.

 

2.31. "Restricted Stock Program" means any plan, approved by the shareholders of
the Company before April 1, 2004, under which the Company makes awards of
Restricted Stock.

 

2.32. "Restricted Stock Share Unit Account" means the Share Unit Account
relating to a Restricted Stock Deferral Election, as provided under
Section 6.1(a).

 

2.33. "Share Unit" means the measurement under the Plan representing the future
right to the distribution of one whole share of Stock.

 

2.34. "Share Unit Account" means the account under which a Participant's Share
Units are credited, which Account shall consist of a Deferred Stock Award Share
Unit Account, a Restricted Stock Share Unit Account, and a Stock Option Share
Unit Account.

 

2.35. "Stock" means shares of common stock of the par value of $1.00 per share
of Coca-Cola Enterprises Inc.

 

2.36. "Stock Option Cash Credit Account" means the Cash Credit Account relating
to a Stock Option Deferral Election, as provided under Section 6.2(c).

 

2.37. "Stock Option Deferral Election" means a Participant's election to defer
the receipt of Stock upon the exercise of an Option, pursuant to Article V.

 

2.38. "Stock Option Program" means any plan, approved by the shareholders of the
Company before April 1, 2004, under which the Company makes grants of Options.

 

2.39. "Stock Option Share Unit Account" means the Share Unit Account relating to
a Stock Option Deferral Election, as provided under Section 6.1(c).

 

2.40. "Stock Ownership Affidavit" means a notarized affidavit under which a
Participant attests to the ownership of Stock for purposes of satisfying the
exercise price of an Option subject to a Deferral Election.

 

2.41. "Total Market Value" means the aggregate value of all Stock identified in
a Stock Ownership Affidavit, which value equals the sum of the Fair Market Value
of all such Stock.

 

ARTICLE III

RESTRICTED STOCK DEFERRAL ELECTIONS

 

3.1. Deferred Restricted Stock. Before January 1, 2005, Eligible Grantees were
permitted to elect to defer the receipt of Restricted Stock which could
otherwise have become fully transferable to the Participant during his or her
employment with the Company, with such election being in exchange for the
Company's promise of a future distributions of shares of the Company's Stock. On
and after January 1, 2005, new Restricted Stock deferrals are no longer
permitted. Any Restricted Stock deferred before January 1, 2005 shall continue
to be deferred, subject to the provisions of this Plan.

 

ARTICLE IV

DEFERRED STOCK AWARDS

 

4.1. Deferred Stock Award. Before April 1, 2004, the Committee may have granted
Share Units to a Participant under a Deferred Stock Award, which Share Units
shall have been credited to his or her Account under the Plan. The terms of a
Participant's Deferred Stock Award Document specify the conditions for vesting
and distribution, which shall be treated as terms of this Plan. Such Deferred
Stock Awards shall continue to be governed by the terms of this Plan until fully
distributed or forfeited for failure to satisfy the conditions for vesting. No
Deferred Stock Awards shall be made under this Plan on or after April 1, 2004.

 

ARTICLE V

STOCK OPTION DEFERRAL ELECTIONS

 

5.1. Deferred Stock Options. Before January 1, 2005, Eligible Optionees were
permitted to elect to defer the receipt of Profit Shares to which they would
otherwise have been entitled upon exercise of an Option, with such election
being in exchange for the Company's promise of a future distributions of shares
of the Company's Stock. On and after January 1, 2005, new deferrals of Profit
Shares are no longer permitted. Any Profit Shares deferred before January 1,
2005 shall continue to be deferred, subject to the provisions of this Plan.

 

ARTICLE VI

ACCOUNT ACCRUALS

 

6.1. Share Unit Account. A Participant's interest in his or her Share Unit
Account shall be the total of all Share Units credited to the Participant under
the Plan, determined as follows:

 

  (a) A Participant's Restricted Stock Share Unit Account will be credited with
the same number of Share Units as the number of shares of Restricted Stock the
Participant surrendered to the Company on the applicable Deferral Date.

 

  (b) A Participant's Deferred Stock Award Share Unit Account will be credited
with the number of Share Units granted under a Deferred Stock Award Document
before April 1, 2004.

 

  (c) A Participant's Stock Option Share Unit Account will be credited with the
number of Share Units equal to the number of whole Profit Shares the Participant
would have received upon exercise of an Option, with respect to Options subject
to a Deferral Election.

 

  (d)

On each Cash Credits Conversion Date occurring before April 1, 2004, each of the
Participant's Share Unit Accounts described in Sections 6.1(a) and (c) will also
be increased by the number of Share Units equal to the maximum number of whole
shares of Stock that could be purchased with funds equal to the respective
balances of the Participant's Cash Credit Accounts described in Sections 6.2(a)
and (c) on such date if each account were actual funds. The Fair Market Value of
the Stock on the Cash Credits Conversion Date shall be used to determine the
number of shares that could be so purchased. This Section 6.1(d) shall also be
applicable to the Deferred Stock Award Share Unit Account, but only if the
Participant has made an election to have his or her Deferred Stock Award Cash
Credit Account converted to Share Units on the appropriate form provided by the
Committee. This Section 6.1(d) shall cease to be effective with respect to all
Cash Credit Accounts, and there shall be no further conversions of Cash Credits
under the Plan, as of April 1, 2004.

 

 

6.2. Cash Credit Account. A Participant's interest in his or her Cash Credit
Account shall be the total of all Cash Credits credited to the Participant under
the Plan, determined as follows:

 

  (a) A Participant's Restricted Stock Cash Credit Account will be increased by
an amount equal to the Hypothetical Dividends credited with respect to the
Participant's Restricted Stock Share Unit Account balance as of each of the
Company's dividend record dates.

 

  (b) A Participant's Deferred Stock Award Cash Credit Account will be increased
by an amount equal to the Hypothetical Dividends credited with respect to
Participant's Deferred Stock Award Share Unit Account balance as of each of the
Company's dividend record dates.

 

  (c) Upon the exercise of an Option subject to a Stock Option Deferral
Election, a Participant's Stock Option Cash Credits Account will be increased by
an amount equal to the Fair Market Value of any fractional Profit Share the
Participant would have received upon exercise of the Option if it had not been
subject to a Stock Option Deferral Election. Further, a Participant's Stock
Option Cash Credit Account will be increased by an amount equal to the
Hypothetical Dividends credited with respect to Participant's Stock Option Share
Unit Account balance as of each of the Company's dividend record dates.

 

  (d) At the end of each calendar year, or as of any other date designated by
the Committee, each of a Participant's Cash Credit Accounts described in
Section 6.2(a) through (c) will be increased by Interest Credits, determined
with respect to the average daily balance of each such Cash Credit Account
during such year or relevant portion of the year.

 

  (e) On each Cash Credits Conversion Date occurring before April 1, 2004, each
of a Participant's Cash Credit Accounts described in Sections 6.2(a) through
(c) will be decreased by an amount equal to the amount of increases in the
Participant' Share Unit Accounts provided under Section 6.1(d). This paragraph
6.2(e) shall cease to be effective with respect to all Cash Credit Accounts, and
there shall be no further conversions of Cash Credits under the Plan, as of
April 1, 2004.

 

6.3. Vesting of Accounts.

 

  (a) A Participant's interest in his or her Restricted Stock and Stock Option
Share Unit Accounts and Cash Credit Accounts shall be 100% nonforfeitable.



  (b) A Participant's interest in his or her Deferred Stock Award Share Unit
Account and Deferred Stock Award Cash Credit Account shall become
nonforfeitable, or vest, as provided in the Deferred Stock Award Document.  In
the event that the conditions for vesting set forth in a Deferred Stock Award
Document are not satisfied, the Share Units attributable to the Deferred Stock
Award shall be forfeited and deleted as entries in the Participant's applicable
Share Unit Accounts.

 

ARTICLE VII

DISTRIBUTIONS

 

7.1. Form of Payment of Account.

 

  (a) A Participant's vested interest under his or her Restricted Stock Share
Unit Account and his or her Stock Option Share Unit Account shall be distributed
in whole shares of Stock.

 

  (b) A Participant's vested interest under his or her Deferred Stock Award
Share Unit Account shall be distributed in whole shares of Stock or Restricted
Stock, as provided under the Deferred Stock Award Document.

 

  (c) A Participant's vested interest in his or her Cash Credit Accounts shall
be distributed in cash.

 

7.2. Commencement of Distribution.

 

  (a) At the time a Participant first made a Restricted Stock Deferral Election
he or she elected whether distribution of the vested interest in his or her
Restricted Stock Share Unit Account and Restricted Stock Cash Credit Account
shall commence (i) as soon as practicable following the first day of the
calendar year following the year in which he or she separates from service
(within the meaning of Code Section 409A(a)(2)(A)(i) and the regulations
thereunder), (ii) as of the Participant's attaining a specific age, or (iii) as
of the later of (i) and (ii).

 

  (b) At the time a Participant first made a Stock Option Deferral Election he
or she elected whether distribution of his or her Stock Option Share Unit
Account and Stock Option Cash Credit Account shall commence at the times set
forth in (i), (ii), or (iii) of Section 7.2(a).

 

  (c) A Participant's vested interest in his or her Deferred Stock Award Share
Unit Account and Deferred Stock Award Cash Credit Account shall be distributed
in accordance with the terms of the Deferred Stock Award Document.

 

 

  (d) Before December 12, 2005, a Participant was permitted to change, at any
time, his or her election made under Sections 7.2(a) and (b); provided, however,
that any such change was not effective for one year or more after the date of
the subsequent election.

 

  (e) On and after December 12, 2005 and through December 31, 2006, a
Participant is permitted to change his or her election made under Sections
7.2(a) and (b); provided, however, that a Participant shall not be permitted to
change his or her election in 2006 with respect to an amount that is otherwise
payable in 2006, or elect in 2006 to change his or her election to provide for
payment in 2006.

 

  (f) On and after January 1, 2007, a Participant is permitted to change his or
her election made under Sections 7.2(a) and (b); provided, however, that (i) the
change may not accelerate any payments, (ii) the first payment with respect to
which the change is made is deferred for at least five years, (iii) the change
shall not take effect for at least 12 months, and (iv) any change to an election
to make payments upon a specified age under Section 7.2(a)(ii) or (iii) must be
made not less than 12 months before the date of the first scheduled payment to
be made upon attaining such specified age.

 

  (g) In the event a Participant is eligible to and fails to make an election
with respect to the commencement of payment of any portion of his or her
Account, distribution of such portion to the Participant shall be made as soon
as practicable following his or her separation from service.

 

7.3. Optional Forms of Distribution.

 

  (a) At the time a Participant first made a Restricted Stock Deferral Election
he or she elected whether distribution of the vested interest in his or her
Restricted Stock Share Unit Account and Restricted Stock Cash Credit Account
shall be made as (i) a single-sum payment, or (ii) a series of substantially
equal quarterly, semiannual, or annual installments over a period of 2 to 10
years.

 

  (b) At the time a Participant first made a Stock Option Deferral Election he
or she elected whether distribution of his or her Stock Option Share Unit
Account and Stock Option Cash Credit Account shall be made in the forms set
forth in (i) or (ii) of Section 7.3(a).

 

  (c) A Participant's vested interest in his or her Deferred Stock Award Share
Unit Account and Deferred Stock Award Cash Credit Account shall be distributed
in accordance with the terms of the Deferred Stock Award Document.

 

  (d) Before December 12, 2005, a Participant is permitted to change, at any
time, his or her election made under Section 7.3(c); provided, however, that any
such change shall not be effective for one year or more after the date of the
subsequent election.

 

 

  (e) On and after December 12, 2005 and through December 31, 2006, a
Participant is permitted to change his or her election made under Sections
7.3(a) and (b); provided, however, that a Participant shall not be permitted to
change his or her election in 2006 with respect to an amount that is otherwise
payable in 2006, or elect in 2006 to change his or her election to provide for
payment in 2006.

 

  (f) On and after January 1, 2007, a Participant is permitted to change his or
her election made under Sections 7.3(a) and (b); provided, however that (i) the
change shall not accelerate any payments, (ii) the first payment with respect to
which the change is made is deferred for at least five years, (iii) the change
shall not take effect for at least 12 months, and (iv) any change to an election
to make payments upon a specified age under Section 7.2(a)(ii) or (iii) must be
made not less than 12 months before the date of the first scheduled payment to
be made upon attaining such specified age. For purposes of this Section 7.3(g),
payments made in the form of installments shall be treated as a single payment
made on the date of the first installment payment.

 

  (g) In the event a Participant is eligible to and fails to make an election
with respect to the form of payment of any portion of his or her Account,
distribution of such portion to the Participant shall be made in the form of a
single-sum payment.

 

7.4. Distributions to Specified Employees. Notwithstanding anything in this Plan
to the contrary, distributions made on account of separation from service to a
Participant who is a "specified employee" (within the meaning of Code
Section 409A(a)(2)(B)(i) and the regulations thereunder) shall not be made
before the date that is six months after the date of such separation from
service (or, if earlier, the date of such specified employee's death). Any
payments that would otherwise have been made during such six-month period shall
be made at the same time as the first payment following such six-month period.

 

7.5. Distributions on Account of Death. In the event of the death of a
Participant prior to distribution of the total balance of his or her Account,
distribution of the balance of such Account shall be made to the Participant's
Beneficiary in a single-sum payment as soon as practicable following the death
of such Participant.

 

7.6. Distribution on Account of Financial Hardship. In the event a Participant
has a financial hardship due to an unforeseeable emergency (with the meaning of
Code Section 409A(a)(2)(B)(ii)), the Committee, in its sole discretion, may, but
is under no obligation to, distribute all or any portion of the Participant's
Account up to the amount reasonably necessary to satisfy such emergency need.

 

7.7. Participant Election to Terminate Account. On and after December 12, 2005
and before January 1, 2006, a Participant may elect to terminate all or any
portion of his or her Account (other than any portion of his Account
attributable to a Deferred Stock Award) and receive an immediate, lump-sum
distribution of the terminated portion of such Account, in accordance with
Q&A-20 of IRS Notice 2005-1.

 

 

ARTICLE VIII

ADMINISTRATION

 

8.1. Plan Administration. The Plan shall be administered by the Compensation
Committee of the board of directors of the Company.

 

8.2. Committee Action. Action of the Committee may be taken with or without a
meeting of its members; provided, however, that any action shall be taken only
upon the vote or other affirmative expression of a majority of Committee members
qualified to vote with respect to such action.

 

8.3. Rights and Duties of Committee. The Committee shall administer the Plan and
shall have all powers necessary to accomplish that purpose, including, but not
limited to, construing, interpreting, and administering the Plan. The decisions
of the Committee shall be final and binding on all parties.

 

8.4. Taxes. If all or any portion of a Participant's Account shall become liable
for the payment of any estate, inheritance, or other tax which the Company shall
be required to pay or withhold upon distribution of the Participant's account,
the Company shall have the full power and authority to (i) withhold distribution
of the Participant's Account until the Participant makes appropriate
arrangements with the Company to satisfy such liability or (ii) withhold actual
shares distributed from the Account that have value equal to such liability. In
the event the Participant is liable for any tax prior to a distribution under
the Plan, the Company shall be entitled to satisfy such liability from any other
funds owed by the Company to the Participant to the extent provided by law.

 

ARTICLE IX

CLAIMS PROCEDURE

 

9.1. Claims for Benefits Under Plan. All applications for benefits under the
Plan shall be submitted to and processed by such representative of the Committee
whom it may designate (the "Claims Representative"). Applications for benefits
must be in writing on forms acceptable to the Committee and must be signed by
the Participant, or in the case of a death benefit, by the Beneficiary or legal
representative of the Beneficiary. Each application shall be acted upon and
approved or disapproved by the Claim Representative within 90 days following
receipt by the Claims Representative (or within 180 days if special
circumstances require and notice is given to the applicant before the end of the
90-day period informing the applicant of the circumstances requiring the
extension of time and the date by which the Claims Representative expects to
render a decision).

 

If any application for benefits is denied, in whole or in part, the Claims
Representative shall notify the applicant in writing of such denial and of the
applicant's right to a review of the decision and shall set forth, in a manner
calculated to be understood by the applicant, the specific reasons for such
denial, the specific references to pertinent Plan provisions on which the denial
is based, a description of any additional material or information necessary for
the applicant to perfect the application, an explanation of why such material or
information is necessary and an explanation of the Plan's review procedure and
the time limits applicable to the procedure, including a statement of the
applicant's right to bring a civil action under ERISA following an adverse
determination on review.

 

9.2. Appeals. Any person whose application for benefits is denied in whole or in
part may appeal to the Committee for review of the decision by submitting,
within 60 days (180 days for denials of claims for disability benefits under the
Plan) after receiving notice of the denial of the claim, a written statement to
the Committee that:

 

(i) requests a review by the Committee of the application for benefits;

 

(ii) sets forth all of the grounds upon which the request for review is based
and any facts in support of such request; and

 

(iii) sets forth any issues or comments that the applicant deems pertinent to
the application.

 

In addition, an applicant may submit written comments, documents, records and
other information in support of the appeal, and the applicant shall be provided,
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the applicant's claim for benefits.

 

The Committee shall meet as required to review appeals of denials of
applications for benefits submitted to it. The Committee shall act upon each
appeal within sixty days (forty-five days in the case of denials of claims for
disability benefits) after receipt of the applicant's request for review by the
Committee. The Committee shall make a full and fair review of each application
and any written material submitted by the applicant or the Employer in
connection with such review, without regard to whether such information was
submitted or considered in the initial benefit determination. If the Committee
determines that special circumstances require an extension of time for
processing an appeal, it may extend the initial period, in which case written
notice of the extension shall be furnished to the applicant before the end of
the initial period, indicating the special circumstances requiring an extension
and the date by which the Committee expects to render a determination on review.
In no event shall such extension exceed a period of 60 days from the end of the
initial period. Based on this review, the Committee shall make an independent
determination of the applicant's eligibility for benefits under the Plan.

 

In the case of a denial of any appeal, the Committee shall notify the applicant
in writing of such determination and shall set forth, in a manner calculated to
be understood by the applicant, the specific reasons for the adverse
determination, references to the specific Plan provisions on which the
determination is based, a statement that the applicant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the applicant's claim for
benefits, and a statement of the applicant's right to bring an action under
ERISA.

 

The decision of the Committee on any application for benefits shall be final and
conclusive upon all persons. Exhaustion of the appeal rights under this
Section 9.2 shall be required before any Participant may file suit in court.

 

ARTICLE X

AMENDMENT AND TERMINATION

 

10.1. Amendment. The Committee shall have the right to amend the Plan in whole
or in part at any time; provided, however, that no amendment shall reduce the
amount credited to any Participant's Account as of the later of the date such
amendment is adopted or effective. Any amendment shall be in writing and
executed by a duly authorized officer of the Company.

 

10.2. Termination. The Committee reserves the right to discontinue and terminate
the Plan, and distribute Participants' Accounts, at any time, in whole or in
part, for any reason, to the maximum extent permitted under Code Section 409A
and the regulations thereunder. In the event of such a termination of the Plan,
the amounts credited to any Participant's Account, as of the effective date of
such termination, shall not be reduced. As of January 1, 2005, the Committee
terminated the provisions of Articles III and V permitting new deferrals under
the Plan. Deferrals already credited to Participants' Accounts as of January 1,
2005 (plus any Cash Credits under Section 6.2) shall be distributed at the time
and in the manner specified in the Participant's latest election, as such
election may be subsequently modified in accordance with Article VII, unless the
Plan is earlier terminated pursuant to this Section 10.2.

 

ARTICLE XI

MISCELLANEOUS

 

11.1. Limitation on Participant's Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Company's employ or any
rights or interest in this Plan or any assets of the Company other than as
herein provided. The Company reserves the right to terminate the employment of
any Participant without any liability for any claim against the Company under
this Plan, except to the extent provided herein.

 

11.2. Changes in Capitalization. The number of Share Units credited to each
Participant's Share Unit Account shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding shares of Stock
resulting from a subdivision or combination of shares or the payment of a stock
dividend in shares of common stock of the Company to holders of outstanding
shares or any other increase or decrease in the number of such shares effected
without receipt of consideration by the Company. Appropriate adjustments shall
also be made to reflect any recapitalization, reclassification of shares or
reorganization affecting the capital structure of the Company. In the event of a
merger or consolidation in which the Company is not the surviving corporation or
in which the Company survives only as a subsidiary of another corporation, and
in such transaction the holders of Stock of the Company become entitled to
receive shares of stock or securities of the surviving corporation, the
Participant's Share Unit Account shall be credited with that number of Share
Units representing securities of the surviving corporation that would be
exchanged for the shares of Stock of the Company in such transaction if they had
been outstanding shares, and any cash or other consideration that would be
receivable if such shares had been outstanding shall be credited to the
Participant's Cash Credit Account.

 

11.3. Participants' Interest Unfunded. All amounts payable under the Plan to
Participants shall be payable from the general assets of the Company. Nothing
contained herein shall require the Company to set aside or hold in trust any
amounts or assets for the purpose of paying benefits. Participants shall have
the status of general unsecured creditors of the Company with respect to amounts
they defer under the Plan or any other obligation of the Company to pay
Participants' interests pursuant hereto. Any funds of the Company available to
pay benefits under the Plan shall be subject to the claims of general creditors
of the Company and may be used for any purpose by the Company.

 

11.4. Other Plans. This Plan shall not affect the right of any Participant to
participate in and receive benefits under any employee benefit plans which are
now or hereafter maintained by the Company, unless the terms of such other
employee benefit plan or plans specifically provide otherwise.

 

11.5. Governing Law. This Plan shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia.
If any provisions of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

11.6. Gender, Number, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

 

11.7. Successors and Assigns; Nonalienation of Benefits. This Plan shall inure
to the benefit of, and be binding upon, the parties hereto and their successors
and assigns; provided, however, that the amounts credited to the Account of a
Participant shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind, either voluntary or involuntary, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to any benefits payable hereunder shall be void,
including, without limitation, any assignment or alienation in connection with a
separation, divorce, child support or similar arrangement.

 

11.8. Compliance with Code Section 409A. Notwithstanding anything in this Plan
to the contrary, this Plan is intended to comply with the provisions of Code
Section 409A (except with respect to Deferred Stock Awards under Article IV,
which are intended to be "grandfathered" and not subject to Code Section 409A).
Accordingly, the provisions of this Plan shall be interpreted in a manner that
complies with the requirements of Code Section 409A and the regulations
thereunder, and any provision of this Plan that does not comply with Code
Section 409A is hereby modified to the extent necessary to comply with Code
Section 409A and the regulations thereunder.

